In re Patterson, Charlotte; Patterson, et ux., Phillip; — Plaintiff(s); Applying For Writ of Certiorari and/or Review, Parish of Morehouse, 4th Judicial District Court Div., No. 2010-0323, H. Stephen Winters, J.; to the Court of Appeal, Second Circuit, No. 47,702-CA.
Granted. There are genuine issues of material fact regarding the cause of plaintiffs injuries and whether the source of liability is covered by defendant’s CGL policy with Maxum. Accordingly, the issues were not properly resolved by summary judgment and the judgment is set aside. The case is remanded to the trial court for further proceedings.
VICTORY, J., would deny.